Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 1 of 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
J & J Sports Productions, Inc., DECLARATION OF PLAINTIFF'S
COUNSEL IN SUPPORT OF
Plaintiff, APPLICATION FOR DEFAULT
JUDGMENT BY THE COURT

- against -
Case No.: 1:19-cv-03907-JPO
Francisco Mendez, individually and d/b/a
Mendez Boxing; and Mendez Boxing Fifth Ave., Inc.,
an unknown business entity d/b/a Mendez Boxing

Defendant(s).

 

Joseph P. Loughlin, declare as follows:

1. My firm and I are counsel to J & J Sports Productions, Inc., in the above-entitled action,
I am duly licensed to practice law in the State of New York. I have been admitted to the Southern
District of New York for this case.

2. make this Declaration in Support of Plaintiff's Application for Default Judgment by the
Court.

3. Francisco Mendez, individually and doing business as Mendez Boxing and Mendez
Boxing Fifth Ave., Inc., an unknown business entity d/b/a Mendez Boxing (hereinafter
“Defendant(s)"), have not appeared in this action and have not responded to the Complaint served
upon them within the time permitted by law.

4. Defendant(s) are not an infant, incompetent person, or person in military service or
otherwise exempted from default judgment under the Soldiers’ and Sailors' Civil Relief Act of 1940.

5. On July 8, 2019, a Request for Certificates of Default was filed with the Court regarding
Defendant(s). (Dkt. Nos. 13 & 14).

6. Default was entered against Defendant(s) on July 8, 2019 (Dkt. Nos. 16 & 17.).
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 2 of 37

7. This action involves claims for damages by Plaintiff J & J Sports Productions, Inc. against
Defendant(s) for misappropriation of the Saul Alvarez v Amir Khan WBC Championship Fight
Program, telecast nationwide on Saturday, May 7, 2016 (hereinafter the "Program") in violation of
Title 47 U.S.C. Section 605, et seq., and Title 47 U.S.C. Section 553, et seq. Plaintiff seeks relief
on its causes of action under 47 U.S.C. § 605 as set forth below.

8. Plaintiffrespectfully requests judgment in its favor and that damages be awarded to it for
the violations of 47 U.S.C. § 605(e)(3)(C)@)(1 1) and (e)(3)(C)(ii) in the amounts of $6,600.00 and
$19,800.00, respectively, plus pre- and post judgment interest at the federal statutory rate.

9. Plaintiff addresses the bases for its damages request in the accompanying Memorandum.
As detailed therein, damages herein may be reasonably calculated based on the available
documentary evidence. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109
F.3d 105, 111 (2d Cir.1997).

10. No part of the judgment sought has been paid.

11. Plaintiff also requests that it be permitted 14 days to submit its request for full costs,
including reasonable attorneys’ fees, as permitted under 47 U.S.C. § 605, et seq.

12. Attached hereto as Exhibit 1 is a true and correct copy of the Clerk's Certificate of
Default.

13. Attached hereto as Exhibit 2 is a true and correct copy of Plaintiffs Complaint.

14. Attached hereto as Exhibit 3 is a proposed form of default judgment.

15. Attached hereto as Exhibit 4 is the Return of Service for Defendant(s), indicating service
on Defendant(s) on May 21, 2019 & May 14, 2019. Service was made respectively at Defendant's
actual place of residence on a person of suitable age and discretion, and was subsequently mailed

to Defendant(s) as required by CPLR 308(2) and was made on the corporate defendant through the
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 3 of 37

New York State Department of State.
16. Attached hereto as Exhibit 5 is a true and correct copy of the Affidavit of Jesse Divers,

who observed the unlawful broadcast of Plaintiffs Program at Mendez Boxing on Saturday, May 7,

2016.

I declare, under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed this _ 17] day of } . >| M , 2019 at Monticello, New York

jb

Toph P. Lotighlin

v

  
   
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 4 of 37

Exhibit 1
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 5 of 37
Case 1:19-cv-03907-JPO Document 17 Filed 07/08/19-:Page-Fett——)

UNITED STATES DISTRICT COURT i ” Comes pao
SOUTHERN DISTRICT OF NEW YORK iE ALE Le:

 

 

 

 

J & J Sports Productions, Inc.,
Index # 1:19-cv-03907-JPO
Plaintiff,
~against- CLERK'S CERTIFICATE OF DEFAULT

Francisco Mendez, et al
Defendants.
x

 

I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern
District of New York, do hereby certify that this action was commenced on May 1, 2019 with
the filing of a summons and complaint, a copy of the summons and complaint was served on
defendant Francisco Mendez, "Cantey. and d/b/a Mendez Boxing by serving a person of

—TENES & WARWVEZ Coss Fe
suitable age and discretion and proof of service was therefore filed on June 6, 2019, Doc, #{8].
I further certify that the docket entries indicate that the defendant has not filed an answer or
otherwise moved with respect to the complaint herein. The default of the defendant is hereby
noted.

Dated: New York, New York
Ta Lth d , 2007

 

 

SDNY Web 3/2015
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 6 of 37
Case 1:19-cv-03907-JPO Document 16 Filed.07/08/19.Page.1.of 1—

USDC SONY
y
DOC OME ST

 

 

UNITED STATES DISTRICT COURT mer
SOUTHERN DISTRICT OF NEW YORK ery

 

 

J & J Sports Productions, Inc.,
Index # 1:19-cv-03907-JPO
Plaintiff,
~against- CLERK'S CERTIFICATE OF DEFAULT

Francisco Mendez, et al
Defendants.

 

X

I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern
District of New York, do hereby certify that this action was commenced on May 1, 2019 with
the filing of a summons and complaint, a copy of the summons and complaint was served on
defendant Mendez Boxing Fifth Ave., Inc., an unknown business entity d/b/a Mendez Boxing

wewey Do HGHETY, Peajsars) eGeNT
by serving The New York State Secretary of State and proof of service was therefore filed on
June 3, 2019, Doc. #[7]. I further certify that the docket entries indicate that the defendant has

not filed an answer or otherwise moved with respect to the complaint herein. The default of

the defendant is hereby noted.

Dated: New York, New York
TOL y -- 20/7 ee

   

By: :
Deputy Clerk U/

SDNY Web 3/2015
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 7 of 37

Exhibit 2
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 8 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 1 of 20

Joseph P. Loughlin

Law Offices of M.L. Zager, P.C.
461 Broadway, PO Box 948
Monticello NY 12701
jloughlin@mzager.com

Fax: 845-794-3919

Tel: 845-794-3660

Attorneys for Plaintiff
J & J Sports Productions, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

J & J Sports Productions, Inc. Case No.:
Plaintiff,
vs. COMPLAINT

Francisco Mendez, individually and d/b/a
Mendez Boxing; and Mendez Boxing Fifth
Ave., Inc., an unknown business entity
d/b/a Mendez Boxing

Defendants.

 

 

PLAINTIFF ALLEGES:
JURISDICTION
1. Jurisdiction is founded on the existence of a question arising under particular statutes. This
action is brought pursuant to several federal statutes, including the Communications Act of 1934,
as amended, Title 47 U.S.C. 605, et seq., and The Cable & Television Consumer Protection and
Competition Act of 1992, as amended, Title 47 U.S. Section 553, ef seq.
2. This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C.

Section 1331, which states that the District Courts shall have original jurisdiction of all civil actions

_ Page 1

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 9 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 2 of 20

arising under the Constitution, laws, or treaties, of the United States.

3. This Court has personal jurisdiction over the parties in this action as a result of the
Defendants’ wrongful acts hereinafter complained of which violated the Plaintiffs rights as the
exclusive commercial domestic distributor of the televised fight Program hereinafter set forth at
length. The Defendants’ wrongful acts consisted of the interception, reception, publication,
divulgence, display, and-exhibition of said property of Plaintiff within the control of the Plaintiff in
the State of New York.

VENUE AND INTRADISTRICT ASSIGNMENT

4. Venue in this Court is proper under 28 U.S.C. §1391 as a substantial part of the Programs
or omissions giving rise to the claims herein occurred in this District.

5. Assignment to the Southern District of New York is proper because a substantial part of
the Programs or omissions giving rise to the claim occurred in New York County and/or the United
States District Court for the Southern District of New York has decided that suits of this nature, and
each of them, are to be heard by the Courts in this particular Division.

THE PARTIES

6. Plaintiff, J & J Sports Productions, Inc. is, and at all relevant times hereto was, a California
corporation with its principal place of business located at 950 South Bascom Avenue, Suite 3010,
San Jose, California 95128.

7. Mendez Boxing Fifth Ave., Inc., an unknown business entity d/b/a Mendez Boxing
(hereinafter "Mendez Boxing Fifth Ave., Inc."), at all times relevant hereto, was a Domestic Business
Corporation organized and existing under the laws of the State of New York. -

8. At all times relevant hereto, Mendez Boxing Fifth Ave., Inc. was an owner, and/or

Page 2

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 10 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 3 of 20

operator, and/or licensee, and/or permittee, and/or person in charge, and/or an entity with dominion,
control, oversight and management of the commercial establishment doing business as Mendez
Boxing operating at 23 E 26" Street, New York NY 10010.

9. At all times relevant hereto, Defendant Francisco Mendez was identified as Chief
Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc., which owned and operated the
commercial establishment doing business as Mendez Boxing operating at 23 E 26" Street, New York
NY 10010.

10. Plaintiff is informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17) Defendant,
Francisco Mendez, as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc.,
had the right and ability to supervise the activities of Mendez Boxing, which included the unlawful
interception, receipt and publication of Plaintiffs Program.

11. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17) Francisco
Mendez as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc. had the
obligation to supervise the activities of Mendez Boxing operating at 23 E 26" Street, New York NY
10010, which included the unlawful interception, receipt and publication of Plaintiff's Program.

12. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17), Defendant
Francisco Mendez specifically directed the employees of Mendez Boxing to unlawfully intercept,
receive and broadcast Plaintiff's Program at Mendez Boxing or intentionally intercepted, and/or

published the Program at Mendez Boxing himself. The actions of the employees of Mendez Boxing

Page 3

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 11 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 4 of 20

are imputable to Defendant Francisco Mendez by virtue of his acknowledged responsibility for the
operation of Mendez Boxing.

13. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17), Defendant
Francisco Mendez as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc.
had an obvious and direct financial interest in the activities of Mendez Boxing operating at 23 E 26"
Street, New York NY 10010, which included the unlawful interception, receipt and publication of
Plaintiff's Program.

14. Plaintiff is informed and believes, and alleges thereon that the unlawful interception,
receipt and publication of Plaintiffs Program, as supervised and/or authorized by Defendant
Francisco Mendez, resulted in increased profits or financial benefit to Mendez Boxing.

15. Plaintiff is informed and believes, and alleges thereon that on May 7, 2016 (the night
of the Program at issue herein, as more specifically defined in Paragraph 17), Defendant, Francisco
Mendez as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc. was a
moving and active conscious force behind the operation, advertising and promotion of Mendez
Boxing operating at 23 E 26" Street, New York NY 10010, and is responsible for all activities that
occurred therein, which included the unlawful interception and exhibition of Plaintiff's Program.

Factual Background

16. Plaintiff J & J Sports Productions, Inc., hereby incorporates by reference all of the
allegations contained in paragraphs 1-15, inclusive, as though set forth herein at length.

17. Plaintiff entered into a license agreement with Golden Boy Promotions, LLC through

which Plaintiff was granted the exclusive nationwide commercial distribution (closed-circuit) rights

Page 4

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 12 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 5 of 20

to Saul Alvarez v Amir Khan, WBC World Middleweight Championship Fight Program, telecast
nationwide on Saturday, May 7, 2016, including undercard or preliminary bouts (the match and all
related bouts are collectively referred to as the "Program"), at commercial establishments such as
theaters, arenas, bars, clubs, lounges, restaurants and the like throughout New York and other
geographic locales (the "License Agreement"). A copy of the License Agreement is annexed hereto
as Exhibit A. Plaintiff paid substantial fees for its exclusive rights to exhibit the Program under the
License Agreement.

18. Pursuant to the terms of the License Agreement, Plaintiff J & J Sports Productions, Inc.,
entered into subsequent sublicensing agreements with various commercial entities throughout North
America, including entities within the State of New York, by which it granted these entities limited
sublicensing rights, specifically the rights to publicly exhibit the Program within their respective
commercial establishments.

19. The Program could only be exhibited in a commercial establishment in New York if said
establishment was contractually authorized to do so by Plaintiff J & J Sports Productions, Inc.

20. Pursuant to the License Agreement, J & J Sports Productions, Inc. marketed and
distributed the closed-circuit rights granted to it. J & J Sports Productions, Inc. contracted with
various establishments throughout New York and granted to such establishments the right to
broadcast the Program in exchange for a fee.

21. Asa commercial distributor and licensor of sporting Programs, including the Program,
Plaintiff J & J Sports Productions, Inc., expended substantial monies marketing, advertising,
promoting, administering, and transmitting the Program to its commercial customers.

22. The transmission of the Program was electronically coded or "scrambled". In order for

Page 5

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 13 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 6 of 20

the signal to be received and telecast clearly, it had to be decoded with electronic decoding
equipment. The Program originated via satellite uplink and was subsequently re-transmitted to cable
systems and satellite companies via satellite signal.

23. Ifa commercial establishment was authorized by Plaintiff to receive the Program, the
establishment was provided with the electronic decoding equipment and the satellite coordinates
necessary to receive the signal, or the establishment's satellite or cable provider would be notified
to unscramble the reception of the Program for the establishment, depending upon the
establishment's equipment and provider.

24. On May 7, 2016 (the night of the Program at issue herein, as more specifically defined
in Paragraph 17), Mendez Boxing broadcast the Program on one (1) television screen.

25. On information and belief, on May 7, 2016 (the night of the Program at issue herein, as
more specifically defined in Paragraph 17), Mendez Boxing sold non-alcoholic beverages to its
patrons

26. The commercial fee for an establishment the size of Mendez Boxing to broadcast the
Program lawfully was $2,200.00. Neither Defendant Francisco Mendez nor Mendez Boxing Fifth
Ave., Inc. paid such a fee to Plaintiff.

COUNTL
(Violation of Title 47 U.S.C. Section 605)

27. Plaintiff J & J Sports Productions, Inc., hereby incorporates by reference all of the
allegations contained in paragraphs 1-26, inclusive, as though set forth herein at length.

28. On May 7, 2016 in violation of J & J Sports Productions, Inc.'s rights and federal law,

Defendant intercepted and/or received the satellite communication of the Program at Mendez

Page 6

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 14 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 7 of 20

Boxing. Defendant also divulged and published said communication, or assisted in divulging and
publishing said communication to patrons within Mendez Boxing.

29. The Program was broadcast at Mendez Boxing without the authorization or approval of
Plaintiff.

30. With full knowledge that the Program was not to be intercepted, received, published,
and/or exhibited by commercial entities unauthorized to do so, the above named Defendant, either
through direct action or through actions of employees or agents directly imputable to Defendant (as
outlined in paragraphs 7-15 above), did unlawfully intercept, receive, publish, and/or exhibit the
Program at the time ofits transmission at her commercial establishment Mendez Boxing, operating
at 23 E 26" Street, New York NY 10010.

31. Said unauthorized interception, reception, publication, and/or exhibition by the Defendant
was done willfully and for purposes of direct and/or indirect commercial advantage and/or private
financial gain, as confirmed by, inter alia, the broadcasting of the Program on one television screen,
and the sale of non-alcoholic beverages during the broadcast.

32. Title 47 U.S.C. § 605(a), and in particular the second through fourth sentences thereof,
prohibits the unauthorized interception, receipt, publication and use ofradio communications (which
include satellite signals) such as the transmission of the Program for which Plaintiff J & J Sports
Productions, Inc., had the distribution rights thereto.

33. By reason of the aforesaid mentioned conduct, the aforementioned Defendant, violated
Title 47 U.S.C. § 605(a).

34. By reason of the Defendant's violation of Title 47 U.S.C. § 605(a), Plaintiff J & J Sports

Production, Inc., has the private right of action pursuant to Title 47 U.S.C. § 605.

Page 7

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 15 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 8 of 20

35. As the result of the aforementioned Defendant's violation of Title 47 U.S.C. § 605(a), and
pursuant to said Section 605, Plaintiff J & Jr Sports Productions, Inc., is entitled to the following
from Defendant:

(a) Statutory damages for each violation of in an amount to $10,000 pursuant to Title 47
U.S.C, Section 605(e)(3)(C\@UD;

(b) Statutory damages for each willful violation in an amount to $100,000.00 pursuant to
Title 47 U.S.C. § 605(e)(3)(C)(ii): and

(c) The recovery of full costs, including reasonable attorneys’ fees, pursuant to Title 47
U.S.C. Section 605(e)(3)(B)(iii).

WHEREFORE, Plaintiff prays for judgment as set forth below.

COUNT IT

(Violation of Title 47 U.S.C. Section 553)

36. Plaintiff J & J Sports Productions, Inc. hereby incorporates by reference all of the
allegations contained in paragraphs 1-37, inclusive, as though set forth herein at length.

37. Title 47 U.S.C. § 553(a) prohibits the unauthorized interception .or receipt of
programming such as Plaintiff's over a cable system.

38. Upon information and belief, and as an alternative to Count I, on May 7, 2016 in violation
of J & J Sports Productions, Inc.'s rights and federal law, Defendant willfully intercepted and/or
received the original communication of the Program at Mendez Boxing via a cable system.

39. Said unauthorized interception and reception by the Defendant was done willfully and
for purposes of direct and/or indirect commercial advantage and/or private financial gain, as

confirmed by, inter alia, the broadcasting of the Program on one (1) televisions screens, and the sale

Page 8

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 16 of 37
Case 1:19-cv-03907-JPO Documenti1 Filed 05/01/19 Page 9 of 20

of non-alcoholic beverages during the broadcast.

40. The unauthorized interception or reception of the Program by the Defendant was
prohibited by Title 47 U.S.C. § 553(a).

41. By reason of the aforesaid mentioned conduct, the Defendant violated Title 47 U.S.C. §
553(a).

42. By reason of the Defendant's violation of Title 47 U.S.C. § 553(a), Plaintiff J & J Sports
Productions, Inc., has the private right of action pursuant to Title 47 U.S.C. § 553.

43. As the result of Defendant's violation of Title 47 U.S.C. § 553(a), Plaintiff J & J Sports
Productions, Inc., is entitled to the following from Defendant:

(a) Statutory damages for each violation in an amount to $10,000.00 pursuant to Title 47
U.S.C. § 553(c)(3)(A)(Gi);

(b) Statutory damages for each willful violation in an amount to $50,000.00 pursuant to Title
47 U.S.C. § 553(c)(3)(B);

(c) The recovery of full costs pursuant to Title 47 U.S.C. Section 553 (c)(2)(C); and

(d) In the discretion of this Honorable Court, reasonable attorneys’ fees, pursuant to Title 47
U.S.C. Section 553 (c)(2)(C).

WHEREFORE, Plaintiff prays for judgment as set forth below.

As to the First Count:

1. For statutory damages in the amount of $110,000.00 against the Defendant;

2. For reasonable attorneys' fees as mandated by statute; |

3. For all costs of suit, including, but not limited to, filing fees, service of process fees,

investigative costs; and

Page 9

 
 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 17 of 37
Case 1:19-cv-03907-JPO Document 1 Filed 05/01/19 Page 10 of 20

4. For such other and further relief as this Honorable Court may deem just and proper.
As to the Second Count:

1. For statutory damages in the amount of $60,000.00 against the Defendant;

2. For reasonable attorneys' fees as may be awarded in the Court's discretion pursuant to
statute;

3. For all costs of suit, including, but not limited to, filing fees, service of process fees,
investigative costs; and

4. For such other and further relief as this Honorable Court may deem just and proper.

Date: May 1, 2019

Respectfully submitted,

e Lv
A OFFICES OF M.L. ZAGER, P.C.
By: Joseph P. Loughlin
Attorneys for Plaintiff
J & J Sports Productions, Inc.

Page 10

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 18 of 37
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 11 of 20

EXHIBIT A
Case 1:19-cv-03907-JPO -Document 21 Filed 07/17/19 Page 19 of 37

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 12 of 20
87/19/2816 15:18 1498843498 JJ SPORTS PROD PAGE 2/49

GOLDEN BOY PROMOTIONS, LLC
626 Wilshire Blvd., Suite 350
Los Angeles, California 90017

March 31, 2016

VIA EMAIL
J & J Sports Productions, fnc.

_ 2380 South Bascom Avenue, Ste. 200
Campbell, CA 95008

Attention: J.M. Gagliardi
RE: CLOSED CIRCUIT TELEVISION LICENSE AGREEMENT

Saul “Canelo” Alvarez v. Amir Khan

Scheduled 12 round Middleweight Championship Bout
Plus selected undercard bouts

(Fighters subject to change)

T-Mobile Arena
Las Vegas, Nevada
Saturday, May 7, 2016

Gentlemen:

This will confirm the terms of our agreement whereby GOLDEN BOY PROMOTIONS LLC
("Promoter") hereby grants to J8J Sports Productions (“J&J” "you" or "Licansee") the exclusive
license to exhibit Promoter's live English language telecast (the “Telecast”) of the captioned Bout
and accompanying undercard matches (the "Event"), simultaneously with the Event, only within
the fifty states of the United States of America (with the exception of Clark County Nevada, which
shall be “blacked out” unless Licensee receives written authorization by Promoter to exhibit the
Event within Clark County) and Canada (the "Territory"}, only at commercial closed circuit
television exhibition outlets, such as bars, clubs, lounges, restaurants and the like, each with a
fire code occupancy capacity not to exceed persons per outlet (except for outlets within
casinos where the seating capacity may exceed persons per outlet}, located within the
Territory. The Exhibition rights granted herein do not include any rights to exhibit the Telecast
in the Commonwealth of Puerto Rico, Mexico, transmissions to hotel guest rooms, in-flight
aircraft or other transportation facilities, nor does it include the right to exhibit the Event in any
language other than English (which is expressly reserved by Promoter). Any proposed closed
circuit exhibition of the Event at arenas, racetracks or theaters (if Promoter does not execute the

i

 

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 20 of 37

Case 1:19-cv-03907-JPO Document 1 Filed 05/01/19 Page 13 of 20
87/19/2816 15:18 14885463498 JJ SPORTS PROD PAGE 93/89

Fathom Agreement as defined below) shall be subject to the prior written approval of Promoter,
which approval may be granted or refused in the discretion of Promoter.

1. _ License Fee. As full and complete compensation for the rights granted to Licensee
by Promoter, you shall pay to Promoter the license fee calculated as follows:

a. Licensee shall pay the Minimum Financial Guarantee of”
. (the "Minimum Financial Guarantee”),

pursuant to the provisions ot paragraph 2;

. Then, the amount of all gross revenues in excess of the first °
. (which threshold amount Licensee shall

retain in recoupment of the Minimum Financial Guarantee) which Licensee receives fram all
closed circuit telavision exhibitions of the Event in the Territory shall be payable as follows:

.

to Licensee;

it. Deduct Marketing and credit card costs up t ; of
revenue;

ifi. Deduct Sales cornmission up 5

iv. The remaining revenue balance shall be
to Licensee
b. For avoidance of doubt, if Promoter executes the Fathom Agreement (as

defined below}, then Licensee shall not license any theaters in the Territory and License Fees shall
expressly exclude any and all revenues and monies derived from or relating to the sale, license
or other exploitation of the rights granted to Fathom pursuant to the Fathom Agreement.

¢. All amounts which are to be deducted or withheld by your sublicense
axhibitors, sales agents or distributors from payments to you or your sublicensees shall be subject
to the mutual agreement of Promoter and Licensee but shall not ex
of gross revenues (excluding authorization fees) from each outlet from exhibition of the Event.

d. In the event that you should sublicense an outlet for a fixed lump sum or
for a license fee which includes a guaranteed amount which is not exceeded by your share of
revenues from that outlet, you shall include in Bross revenue hereunder the amount equal to

“such lump sum or guarantee.

Qe, You shall provide the services of a duly authorized representative of your
organization who shall be present at each licensed and sublicensed outlet immediately prior to

 

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 21 of 37

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 14 of 20
@7/19/2816 15:18  14985aa3498 JJ SPORTS PROD PAGE 84/893

and during the telecast of the Event, to monitor compliance with the terms of this Agreement
and report on attendance figuras and the collection of admission fees.

f, You shall be entitled to deduct and withhold, for advertising and publicity
purposes, up to | of gross revenues from exhibition locations which you license
directly to operators, other than Licensee or its affiliates, without any commission or distribution
fee to third party sales agents or distributors.

g. Licensee shall be responsible for all of its local advertising materials, such
as posters, press kits and slides, including the option to use Event posters to be supplied by HBO-
PPV. All advertising materials shall be subject to Promoter’s prior written approval.

h. The calculation of gross revenues shall not include the amount of any fees
or taxes referenced in this Agreement paid or required to be paid hereunder.

i, Licensee acknowledges that Promoter intends to enter into an agreement
with Fathom for the sale, license or other exploitation of the rights of the Event and its exhibition
in movie theaters.

j. Licensee agrees to authorize the exhibition of the Event in Las Vegas casino
at the sole direction of Promoter. For avoidance of doubt, License Fees shall expressly exclude
any and all revenues and monies derived from or relating to the sale or license of the exhibition
of the Event at casino locations in Las Vegas.

2. Minimum Financial Guarantee and License fee Overage Payments.

a. As minimum guarantee and non-refundable advance against the License
Fee due to Promoter pursuant to Paragraph 1 of this Agreement for the
Event, you shall pay to Promoter the sum of .

, not later than ten

. business days prior to the Event; and
b. The Minimum Financial Guarantee amount shall be paid by:

i. a certified check or bank cashier's check payable to "Golden Boy
Promotions, LLC" in such amount; or

il. bank wire delivered to:

Name of Bank

Bank Street Address
City, State, Zip Code
Attn.:

Bank Routing Number

3

 

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 22 of 37

Case 1:19-cv-03907-JPO Document1 Filed 05/0
@7/19/2816 15:18 14985493498 JJ SPORTS opis Page 15 of 20 nee @5/a9

Account No.
(to be provided by Promoter)

c. Payment of all license fee amounts in excess of the applicable Minimum
Financial Guarantee for the Event shall be due and payable to Promoter
not later than te business days after the Event.

3 Compatible Decoding Equipment. You and your sublicensees shall be responsible
to obtain, at your or their cost and expenses, either:

a. Authorization to receive the Event through the services of one or more
direct satellite suppliers ("DSS"}, such as DirecTV or DISH Network, to be selected by you and
approved by Promoter in writing in advance; or

b. tf Promoter licenses VUBIQUITY (formerly ABAIL-TVN) to distribute the
Event by C-Ban and so notified Licensee, authorization to receive the Event through VUBIQUITY.

c. DSS and VUBIQUITY, if applicable, shail be responsible for the encoding ~
and decoding of their retransmitted signals.

d. You shall not charge decoder rental or authorization fees ta your
sublicensees in excess of per decoder or authorization. Any additional
equipment charges to your sublicensees shall be at your cost.

4. Addressing of Decoders

. a Promoter shall deliver either, as Promoter shall elect in its discretion, (i)
the encrypted transmission of the video and audio signal of its telecast of the Event to a domestic
satellite or other delivery point from which the signal is capable of being received by DSS and
VUBIQUITY, for redistribution to your designated outlets or (ii) by fiber optic cable to a delivery
point at which the signal is capable of being received by DSS and VUBIQUITY, for redistribution
to your designated outlets. Such delivery to the delivery point shall constitute full and complete
discharge of the obligations of Promoter to you hereunder. DSS and VUBIQUITY, if applicable, as
the case may be, shall have the responsibility to address and authorize decoders for your

_authorized sublicenseés. You shall be responsible for all charges for addressing and authorizing
your sublicensees, as well as all costs and expenses necessary for the reception of the signal and
for the projection at the outlets.

b, Promoter shall have no responsibility for your decoder authorization fees,
and Promoter shall have no responsibility or liability to you or your sublicensees for any technical
failures which may occur in connection with the authorizing of decoders for your sublicensed
closed circuit exhibition outlets or in connection with any retransmission or authorizing by DSS
or VUBIQUITY, and in such case, you remain responsible for payment of the License Fee to
Promoter

 

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 23 of 37

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 16 of 20
87/19/2016 15:18 14985493498 JJ SPORTS PROD PAGE 6/89

c. You shall instruct DSS and VUBIQUITY, if applicable, to provide directly to
Promoter, qn the first business day after the Event, their complete final sublicanse reports which
shall indicate the name, address and city of each sublicensed outlet and the decoder number for
each sublicansed outlet.

5. Pay-Per-View Exhibitions, Delayed Pay Cable Telecasts and Online Internet
Transmissions.

You acknowledge the Promoter will be licensing the live and delayed cable television,
direct broadcast satellite television and digital online internet transmissions and exhibitions of
the Event in the Territory on a residential pay-per-view basis, with subsequent pay cable delayed
telecasts, and that you shall have no interest or participation in such exhibitions or any other
exploitation of the Event. Accordingly, Licensee has no right to record, duplicate or copy the
Event by any means or to exhibit, reproduce or retransmit the Event or any portion thereof. The
Talecast shall be exhibited in its entirety without alterations or changes of any nature,
simultaneous with the Program.

6. Anti-Piracy.

You and your sublicensees shall use their reasonable best efforts to employ adequate
security systems and other measures to prevent theft, pirating, copying, duplication or
unauthorized exhibition or transmission of the Event. You and your sublicensees shall promptly
advise Promoter of any piracy (i.e., unauthorized use or proposed use} of the telecast In the
Territory. Promoter and Licensee, acting jointly, shall have the right to commence or settle any.
claim or litigation arising out of the alleged piracy, use or proposed use of the telecast in the
Territory. Promoter and Licensee shall notify each other in writing and shall consult with each
other and mutually agree before cormmencing or settling any such claim or litigation in the
Territory. Any damages, whether statutory, compensatory, punitive or otherwise, which
Promoter or Licensee may recover from the theft, piracy, copying, duplication, unauthorized
exhibition or transmission of the Event in the Territory, after payment of reasonable legal fees
and disbursements, shall constitute gross revenues from the Event, to be shared by, and
distributed to, Promoter and Licensee as provided in Paragraph 1 of this Agreement. Licensee
shall advance all required legal fees and. disbursements, subject to recoupment from any
application recovery, and shail report all expenses, settlements and recoveries to Pramoter ona
quarterly basis. Your sublicensees shall have no right to commence or settle any claim or
litigation arising out of the alleged piracy of the telecast hereunder without the prior written
consent of Promoter.

7. Private Showings, Promoter shall have the right, at its cost and expense and upon
written notice to you, to conduct or autharize others to conduct up te complimentary
private showings of the telecast of the Event within the Territory, with no admission charge and

_ no advertising or advance publicity for such private showings.

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 24 of 37

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 17 of 20
87/19/2816 15:18 14985483498 JJ SPORTS PROD PAGE 87/89

8. Attachments. Annexed to this Agreement as exhibits are the following
documents, the terms and conditions of which are incorporated herein as if set forth in their
entirety:

a, Closed Circuit Television Sublicense Agreement which you and your

sublicensee shall complete and sign with respect to each closed circuit television outlet you may
sublicense. YOU SHALL NOT ENTER INTO ANY SUCH AGREEMENT WITHOUT FIRST OBTAINING,
PRIOR TO THE TELECAST OF THE EVENT, THE WRITTEN CONSENT AND APPROVAL OF PROMOTER
TO THE TERMS THEREOF AND WITHOUT OBTAINING THE COUNTER-SIGNATURE OF PROMOTER
ON THE SUBLICENSE AGREEMENT.

b. Closed Circuit Television Standard Terms and Conditions which shall apply
to this Agreement as well as to the Closed Circuit Television Sublicanse Agreement. YOU SHALL
ATTACH A COPY OF THE STANDARD TERMS AND CONDITIONS TO EACH SUCH SUBLICENSE
AGREEMENT.

 

9. Defaults.

a. Your failure to deliver the Minimum Financial Guarantee as provided in
Paragraph 2 hereof or to pay the license fee as provided in Paragraph 1 hereof or to pay the signal
delivery fees or equipment expenses as provided in Paragraph 3 hereof or to comply with any
other material term or condition of this Agreement or of the annexed agreements or the
Standard Terms and Conditions shall permit Promoter, in addition to all of its other rights and
remedies, to cancel this Agreement with you at any time without any further liability or obligation
to you and to retain all monies paid to Promoter prior to such cancellation. Provided, however,
that before Promoter may exercise any remedy with respect to any such default, Promoter must
(i) provide Licensee with written notice specifying such default and (it) if and to the extent that
time reasonably permits prior to the event, provide Licensee with up to seven (7} days after
Licensee's receipt of such default notice within which to cure such default.

b. if, in violation of the provisions of this Agreement, you or a sublicensee
exhibits the Event in an outlet with a fire code occupancy limit in excess of persons (except
casino locations}, then, in addition to the license fee for such outlet as provided in Paragraph 1,
and in addition to and not in limitation of or in lieu of any other rights or remedies Promoter may
have under this Agreement, at law or in equity, including, without limitation, Promoter's rights
to indemnification hereunder, Licensee shall immediately pay to Promoter an amount equal to
the following for each such outlet that violates the aforesaid restriction: the sum of the fire code
occupancy capacity of the outlet multiplied by of the face amount of the highest ticket or
admission price for the Event at that outlet. You agree that this payment is reasonably calculated
to reimburse Promoter for its damages in the event of such violation of this Agreement.

 

 

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 25 of 37

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 18 of 20
87/19/2816 15:18 14885483498 JJ SPORTS PROD PAGE 98/89

10. No Packaging with Other Events.

You shall not sublicense closed circuit television rights to the Event to exhibitors as part
of a package which includes other boxing programs or bouts not included in this Event without
the prior written consent of Promoter.

41. Reports, Collection and Accounting.

a You shall be responsible for collection of all monies from outlets, and shall
make all payments and provide all reports pursuant to Paragraph 4 of the Closed Circuit
Television Standard Terms and Conditions and shall provide Promoter with copies of all reports

. received from sublicensed outlets. You shall distribute to Promoter all amounts due for
exhibition rights to the Event, with no deductions, set-offs or holdbacks whatsoever.

ob In addition to the reports required in the Closed Circuit Television Standard
Terms and Conditions, you shall provide Promoter with:

Separate reports no later than 72 hours, 48 hours, and 24 hours before the Event
and one week following the Event, including the name, locations and license fee for each closed
circuit exhibition outlet and including method of signal delivery to each outlet and the
information required in Paragraph 10(d) of the Closed Circuit Television Standard Terms and
Conditions.

Promoter's representatives shall have the right to visit your offices and each
outlet at any time during normal business hours prior to the Event and after the Event to obtain
and verify such information, in person or electronically, and to make arrangements for the
payment of all license fees due to Promoter promptly following the Event.

All contracts and reports shall be sent to:

Golden Boy Promotions, LLC
626 Wilshire Blvd. Suite 350
Los Angeles, CA 90017

12. Confidentiality. Neither party shall disclose to any third party (other than its
‘amployees and agents, in their capacity as such, on a need-to-know basis}, any information with
respect to the terms and provisions of this Agreement except: (i) to the extent necessary to
comply with law or the valid order of a court of competent jurisdiction, in which event the party
seeking disclosure shail so notify the other party as promptly as practicable (if possible, prior
to making such a disclosure), (ii) as part of normal reporting or review procedure to its banks,
auditors and attorneys and similar professionals, provided that such banks, auditors and
attorneys and similar professionals agree to be bound by the provisions of this paragraph, and
(iii) in order to enforce its rights pursuant to this Agreement.

7

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 26 of 37

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 19 of 20
@7/19/2816 15:16 1498543498 JJ SPORTS PROD PAGE 99/89

13. Entire Agreement. This Agreement supersedes and terminates all prior agreements
between the parties hereto and their affiliates with respect to the subject matter contained
herein, and this Agreement embodies the entire understanding between the parties relating to
such subject matter, and any and all prior correspondence, conversations and memoranda are
merged herein and shall be without effect hereon. It may not be altered, amended or discharged,
except by a subsequent writing signed by the parties hereto. The laws of the State of Nevada
applicable to contracts executed and to be fully performed in the State of Nevada shall govern
this agreement, and execution of the agreement shall constitute the consent of Licensee and any
sublicensee to exclusive jurisdiction of Nevada. Any dispute, controversy or claim arising out of
or relating to this Agreement, including the formation, interpretation, breach or termination
thereof, including whether the claims asserted are arbitrable, will be referred to and finally
determined by arbitration in accordance with the JAMS Commercial Arbitration Rules before a

- single arbitrator who shall be selected by the parties to the arbitration and who shall be a retired
judge or justice. If the parties are unable to select an arbitrator, the arbitrator will be selected in
accordance with the JAMS Rules, The place of arbitration will be Las Vegas, Nevada. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The prevailing Party in arbitration shall be entitled to its reasonable costs, including the
casts of arbitration, and attorneys’ fees.

Very truly yours,
GOLDEN BOY PROM

  

Please confirm your agreement with the above by signing and returning the attached copy
_ of this letter. This Television License Agreement shall not become effective unless and until
Promoter has accepted and signed this Agreement and returned one copy to you.

ACCEPTED AND AGREED:

   

J&5 Sports Productions, inc.

 

BY SIGNING THIS AGREEMENT, LICENSEE ACKNOWLEDGES HAVING READ THE CLOSED
CIRCUIT TELEVISION STANDARD TERMS AND CONDITIONS AND CONFIRMS ITS AGREEMENT
THERETO. NO CHANGES ARE AUTHORIZED IN THE CLOSED CIRCUIT TELEVISION STANDARD
TERMS AND CONDITIONS.

 
Mas.

 

 

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 27 of 37
| Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 20 of 20

8.2017 3:30? G&G CLOSED CIRCUIT EVENTS No. 0297 F.2D

> CALL TO ORDER: 1-888-258-7115

WWYW..d Gasp OLtety.wa m

Saturday, May 7th, 2016 9pmET/GpmPT

From T-Mobile Arena, Las Vegas, Nevada
WEC World Middlewsight Titie

Saul “Canelo” Alvarez

vs
Amir Khan
Capacity . Price
1-100 $2,200.00
101 - 200 $3,200.00
201 - 300 $4,200.00
301 - 500 | $5,200.00

-DirecTV/DISH HD And SD Activation is included.
-Cable cllents - provider will bill Signal Fee

-Texas lacations add 0.03% State tax.

1-888-258-7115
2380 South Bascom Avenue, Suite 200 « Campbell, CA 95008 « Tel: (408) 369-8022 # Fax (408) 969-R096

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 28 of 37

Exhibit 3
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 29 of 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
J & J Sports Productions, Inc., DEFAULT JUDGMENT (proposed)
Plaintiff,
~ against - Case No.: 1:19-cv-03907-JPO
Francisco Mendez, individually and d/b/a Mendez
Boxing; and Mendez Boxing Fifth Ave., Inc.,
an unknown business entity d/b/a Mendez Boxing
Defendant(s).
x

This action having been commenced on May 1, 2019 by the filing of the Summons and
Complaint, and a copy of the Summons and Complaint having been served on the Defendant,
Francisco Mendez by substituted service of the Summons and Complaint on Teresa Mendez (wife)
and proof of service was therefore filed on 6/6/19 [Doc. #8]; and upon the Defendant, Mendez
Boxing Fifth Ave., Inc. by serving Nancy Dougherty, Business Document Specialist of the New
York State Department of State on May 14, 2019 and proof of service was therefore filed on 6/3/19
[Doc. #7] and the Defendants not having answered the Complaint, and the time for answering the
Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against
defendants in the liquidated amount of $ with interest at % from

plus costs and disbursements of this action in the amount of $1113.00 amounting in all
to $

Dated: New York, New York

 

 

Honorable J. Paul Oetken
United States District Judge
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 30 of 37

Exhibit 4
UNITED STATES RIBEBIET SQNET3007- JPO Document 21 Filed 07/17/19 Page 31 of 37 Yop # 1906166

SGUT (HERN-BISTRICT OF NEW YOR

 

J & J Sports Productions, Inc., oo, Index Number: 1:19-cv-03907
Date Filed: 05/01/2019
vs Petitioner(s) | Client’s File No.:
Court/Return Date:

Francisco Mendez, individually and d/b/a Mendez Boxing, et. al.,

 

Defendant(s)

_ STATE OF NEW YORK, COUNTY OF QUEENS, SS. | AFFIDAVIT OF SERVICE

Padro J. Rodriguez (Lic. 2024701), being sworn says:

Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

On May 21, 2019, at 11:43 AMat 301 W 130th Street, #LB, New York, NY 10027, Deponent served the within Civil Cover Sheet,
Summons in a Civil Action, Complaint and Exhibit

On:

Francisco Mendez, individually and d/b/a Mendez Boxing, Defendant therein named, (hereinafter referred to as "subject").

[CJ #1 INDIVIDUAL

By delivering a true copy of each to said subject personally; Deponent knew the person so served to be the person described In as said subject therein.

I #2 SUITABLE AGE PERSON

0

ree ee Olay Pub
NOTARY PUBLIC Registration No. 01UR6181882

By delivering thereat a true copy of.each to Teresa Mendez (wife) a person of suitable age and discretion. Said premises is subject's: actual place of
business / employment [X] dwelling house / usual place of abode / last-known residence within the state.

#3 AFFIXING TO DOOR
By affixing a true copy of each to the door of said premises which is subjects
[] actual place of business / employment [] dwelling house / usual place of abode / last-known residence within the state. | was unable with-due diligence

to find subject thereat, having attempted personal delivery on:

#4 AUTHORIZED AGENT :
By delivering thereat a true copy of each personally to, which person is the thereof, an agent duly authorized to accept:service on behalf thereof.

#5 MAILING

On May 21, 2019, service was completed by mailing a true copy of above document(s) to the above address in.a first-class, postpald, properly .
addressed envelope marked “Personal and Confidential" , from a depository under the exclusive care and custody of the United States Post Office
in the State of New York, or, if not served in New York State, within the State in which the service occurred.

[] An additional mailing was completed to the address above by certified mail. Certified mailing #

#6 APPROXIMATE DESCRIPTION

Sex: Female Skin/Race: Lt. Brown Color of hair: Black Age: 45-55

Height: 5/0-5/3 Weight 130-160 Other Features: Glasses

#7 MILITARY SERVICE: Upon information and belief, subject is not active in the U.S. Military Service in any capacity. No spectfic active military
information was provided by recipient when questioned during service, and/or non-military status was confirmed through records of the U.S. Dept. Of
Defense or otherwise known to.and/or verified by me, and | received no indication during completion of this service that subject is active military.

#8 WITNESS FEES ;

Subpoena Fee Tendered in the amount of $

#9 OTHER

“Sworn to before me on clors a hh feo

Pedro J. Rodriguez (Lic, 2024701)

Co Let ROBERT URENA
Notary Public, State of New York

  

, ualified in Queens Count
(sign and affix stampegealtiai Expires February 14, 2020

 

os

Ronpour Lecat Services, Inc. PO Box 411 5, Kineston, NY 12402 (Tex.: 845-331-6029)
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 32 of 37

 

— AFFIDAVIT OF SERVICE
UNITED STATES DISTRICT COURT
Southern District of New York
Index Number: 1:19-CV-03907 Date Filed: 5/1/2019
Plaintiff:
J & J Sports Productions, inc.
vs.
Defendant:

Francisco Mendez, individually and dibla Mendez Boxing, et al.

State of New York, County of Aibany)ss.:

Received by Rondout Legal Services, Inc. to be served on Mendez Boxing Fifth Ave. Inc., an unknown business
entity d/b/a Mendez Boxing.

1, James Boland, being duly sworn, depose and say that on the 14th day of May, 2019 at 3:00 pm, |:

Served Mendez Boxing Fifth Ave. Inc., an unknown business entity d/b/a Mendez Boxing by delivering two true
copies of the Civil Cover Sheet, Summons in a Civil Action, Complaint and Exhibit pursuant to section 306
BCL together with statutory service fee in the amount of $40.00 to Nancy Dougherty as Business Document
Specialist of the Secretary of State of the New York State Department of State, 99 Washington Avenue, Albany,
NY, 12207, the Secretary of State of the New York State Department of State being the Registered Agent of
record of the within named corporation, in compliance with state statutes.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5°4", Weight: 150, Hair: Brown,
Glasses: Y

| am over the age of 18 and have no interest in the above action.

Tp Sy

—"
James Boland
Process Server

   
 

 

Subscribed and Sworp dra me on the 23rd day
of May, 2019 by the i dno is personally known to Rondout Legal Services, Inc.
me. , P.O. Box 4115
Kingston, NY 12402
(845) 331-6029
NOTARY PUBLIC

Our Job Serial Number: 204 9001789
PATRICIA A BURKE Ref: 1906167
AGTARY DUBLIC-STATE OF NEW YORE

No. 01BU4922372
Sualitied in Albany County Copyright © 1992-2009 Database Services, tnc. - Process Server's Toolbox V6.3x
aly Goramission Excires February 28, ded
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 33 of 37

Exhibit 5
ay

fer bisa

Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 34 of 37

STATE OF NEW YORK

COUNTY OF NEW YORK
AFFIDAVIT

I hereby declare under penalty of perjury and in conformance with the provisions set forth in Title 28 U.S.C. § 1746 that

I, JESSE DIVERS, being duly sworn according to law deposes and says, thaton — 5/7/16 at
(date)
11:15 PM, I entered the MENDEZ BOXING
(time) (trade name of establishment)
located at 23 E 26TH ST, NEW YORK, NY 10010

 

(street address, city, state, zip code)
I paid a cover charge of $ZERO to enter this establishment. I ordered SODA Drink(s) from the

BARTENDER who was described as FEMALE, HISPANIC, 23 YEARS OLD, 5’5”’, 120 LBS, LONG DARK HAIR.
(name, sex, age, ethnicity, distinguishing characteristics)

I observed ONE televisions located inside this establishment. The televisions can be

 

(total # of TVs)
described as follows: PROJECTION TV
(make, model, and size of each TV)
located IN THE GYM AREA

 

(specific location of each TV)

At the time I was inside the above establishment, J observed the following program on the above televisions: PAY-PER
VIEW EVENT: ALVAREZ (WHITE/RED TRUNKS) VS. KHAN (BLACK/MAROON TRUNKS) WITH 1:22 LEFT
IN THE 2“” ROUND.

(names of fighters or commentators, trunk colors of each fighter/attire of commentators, time remaining in round)

I also observed the following distinguishing items inside the establishment:
GYM, BOXING RING IN THE MIDDLE OF THE ROOM, MULTIPLE PUNCHING BAGS HANGING FROM THE
CEILING, PADDED FLOOR, BOXING MEMORABILIA ON WALLS, MIRROR ON WALLS, TREADMILLS,
SMALL AREA WITH CASH REGISTER SERVING SNACKS AND DRINKS

(posters, decorations, pool tables, memorabilia, etc.)

This establishment rates GOOD.
(Good, Fair, Poor)
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 35 of 37

The capacity of this establishment is approximately 100 people. At the time of my appearance J
counted the number of patrons three (3) separate times. The head counts were 40,
- 40, 40.
I left the above establishment at 11:26 PM 5/7/16.
(time) (date)
I also observed the following license plates in the parking lot: N/A

1) 2) 3)

5/12/16

Signature of Investigator

Date:

 

JESSE DIVERS
Name of Investigator (Printed)

OMNI PRESENT INVESTIGATIONS
Investigative Agency

516-369-1920
Telephone Number of Agency

NOTARY

State of: y : |

t

Va
County of: (Ss

05S ©
On before me, , personally appeared i XS who proved to me on the basis of

satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that by
of which the person(s) acted,

his/her/their signature(s) on the instrument the person(s), or the entity upon

  
 
  

 

executed the instrument.
WITNESS my hand and official seal.

(SEAL) Signat

 

JAMES W. OSGOOD
NOTARY PUBLIC-STATE OF NEW YORK
No. 017086130852

Qualified in Nassau County Page 2 of 2
My Commission Expires July ° “7
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 36 of 37

@ Chrome file Edit View History Bookmarks People Window Help

 

   

r pol oe BE merdez Boxing Gyat x

         

    

BG vonoo: 28 Googie Maps [0B YouTube WT Wikipedia G2 my FavORITES El Imported fram Satari

 

| Mendez Boxing Gym

944 people ke this

 

2,272 people nave been here

Mendez Boxing Gym
Quen - 5:00AM - 12:00AM ’ ) Boxing Gym

9 Mendez

   

 

 

AR

For Saturday, May 7th, we will open. At Sam to 2pm for anyone who wants
to come and workout. At 4pm, we'll reopen so come on down and join the Sponsored
Cinco de Mayo festivities with us with food, drinks and entertainment!

Invite Inends to bke this Page

te 4.9 of 5 stars - 4B reviews
oe * Weill show the Canelo vs Khan fight later in the evening.

  

No need to make a reservation, no fees, just enjoy!

 

ABOUT >
(AN if i vi im i ii as |S Cou Change the way you sleep
U EE tormpurpedie.com
7 ad SCHED Enjoy 48-month financing with
approved cred on TEMPUR-

Cloud. See details

 

: . Gym will open at 8am - 2pm
29 East 26th St {Btwn Sth & Madison) Save (Come get your Saturday workout done!)

New York, NY

(242) 889-5255

 

Qean

Today 5:00AM - 12:00AM

* 7 . ”
4pm we will reopen vacttinuesSna
Surprise her this Mother's Day

CEU R UME CH Ceres Mime hore four eetus tne
hitp:fAvvaw.tnendezboxingny.com/ Fs a ra | aia} tz) rta 7 ra m ent TT i a u is !

PHOTOS >

ATTENTIO

nA uDore,
(ibrestecrog au cy

  

Canelo vs Khan is later in the evening

 

& Like * Comment Share gi

Os Top Comments‘

 
Case 1:19-cv-03907-JPO Document 21 Filed 07/17/19 Page 37 of 37

CERTIFICATE OF SERVICE

Thereby certify that on July ‘7, 2019, the foregoing document was filed with the Clerk
of the Court and served in accordance with the Federal Rules of Civil Procedure, the Southern
District's Local Rules, and this Court’s requirement of certified mail service upon the following
parties and participants:

Francisco Mendez
301 W 130" Street #LB New York NY 10027

Mendez Boxing Fifth Ave., Inc.
23 E 26" Street, New York NY 10010

ae BLUME

JAMYLAAMARTINEZ

Dated: July _)7_, 2019
